Pannell, Judge.
The record in this case was filed in this court on June 1, 1971. The last day for filing enumeration of errors was June 21, 1971. While providential cause for the failure to appear for oral argument before this court on the call of the case on September 7, 1971, was filed with the clerk later in the day, the certificate only covered the period from September 6 through September 9, 1971, and shows no providential cause for failure to file the enumeration of errors within the time required. The appeal must therefore be dismissed.

Appeal dismissed.


Bell, C. J., and Deen, J., concur.